DENIED and Opinion Filed August 28, 2020




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00688-CV

                 IN RE ANTHONY DAVID TEAGUE, Relator

          Original Proceeding from the 219th Judicial District Court
                            Collin County, Texas
                    Trial Court Cause No. 366-82919-2013

                        MEMORANDUM OPINION
             Before Chief Justice Burns and Justices Myers and Evans
                         Opinion by Chief Justice Burns
      In this original proceeding, Anthony David Teague petitions the Court for a

writ of mandamus to compel the trial court to rule upon his motion to appoint counsel

“for help in gathering evidence in support of his actual innocence claim.” Relator

concedes the trial court has already denied his motion to appoint counsel as part of

his 11.07 habeas proceedings, but he claims the trial court should not have

considered it in connection with the habeas proceeding because it was filed in his

main criminal case. We deny relief.

      A petition seeking mandamus relief must contain a certification stating that

the relator “has reviewed the petition and concluded that every factual statement in

the petition is supported by competent evidence included in the appendix or record.”
TEX. R. APP. P. 52.3(j). Relator’s petition does not contain a certification and thus

does not comply with rule 52.3(j). See id.; In re Butler, 270 S.W.3d 757, 758 (Tex.

App.—Dallas 2008, orig. proceeding).

      Moreover, as the party seeking relief, the relator has the burden of providing

the Court with a sufficient mandamus record to establish his right to mandamus

relief. Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992) (orig. proceeding). Rule

52.3(k)(1)(A) requires the relator to file an appendix with his petition that contains

“a certified or sworn copy of any order complained of, or any other document

showing the matter complained of.” TEX. R. APP. P. 52.3(k)(1)(A). Rule 52.7(a)(1)

requires the relator to file with the petition “a certified or sworn copy of every

document that is material to the relator’s claim for relief that was filed in any

underlying proceeding.” TEX. R. APP. P. 52.7(a)(1).

      Relator has attached an uncertified, unsworn copy of a letter from the trial

court clerk stating the clerk had sent the trial court a motion to appoint counsel and

the trial court had returned the motion without taking any action. Relator has also

attached copies of this Court’s opinion and judgment dismissing his attempted

appeal of the trial court’s findings of fact and conclusions of law on his article 11.07

habeas writ application. However, relator has not filed a certified or sworn copy of

the motion at issue in this mandamus proceeding. Without a copy of the motion for

which he seeks the Court’s assistance, relator cannot establish that the trial court has



                                          –2–
violated a ministerial duty entitling him to mandamus relief. See Butler, 270 S.W.3d

at 759.

      Finally, even if relator cured the technical issues with his petition, he admits

the trial court has already denied his motion to appoint counsel, although he contends

the trial court considered it in the wrong proceeding.

      We conclude relator has not shown he is entitled to mandamus relief. See id.

at 758–59. Accordingly, we deny relator’s petition for writ of mandamus. See TEX.

R. APP. P. 52.8(a).




                                           /Robert D. Burns, III/
                                           ROBERT D. BURNS, III
                                           CHIEF JUSTICE




200688F.P05




                                         –3–